
	
		I
		111th CONGRESS
		1st Session
		H. R. 4119
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Rehberg
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the construction of the Dry-Redwater
		  Regional Water Authority System in the State of Montana and a portion of
		  McKenzie County, North Dakota, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Dry-Redwater Regional Water Authority
			 System Act of 2009.
		2.Findings;
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)there are
			 insufficient available supplies of safe water to meet the minimum health and
			 safety standards of the citizens of—
					(A)Dawson, Garfield,
			 McCone, Prairie, and Richland Counties of the State; and
					(B)McKenzie County,
			 North Dakota;
					(2)McCone and
			 Garfield Counties of the State were—
					(A)directly and
			 physically impacted when the Fort Peck Dam was constructed; and
					(B)to receive certain
			 impact benefits as a result of the Pick-Sloan program; and
					(3)the water that is
			 contained in the Fort Peck Dam reservoir is managed for purposes relating
			 to—
					(A)flood
			 control;
					(B)the production of
			 hydroelectric power;
					(C)irrigation;
					(D)the maintenance of
			 a public water supply;
					(E)the conservation
			 of fish and wildlife;
					(F)recreation;
			 and
					(G)the improvement of
			 water quality.
					(b)PurposeThe
			 purpose of this Act is to ensure a safe and adequate municipal, rural, and
			 industrial water supply for the citizens of—
				(1)Dawson, Garfield,
			 McCone, Prairie, and Richland Counties of the State; and
				(2)McKenzie County,
			 North Dakota.
				3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Western Area
			 Power Administration.
			(2)AuthorityThe
			 term Authority means—
				(A)the Dry-Redwater
			 Regional Water Authority, a publicly owned nonprofit water authority formed in
			 accordance with Mont. Code Ann. 75–6–302 (2007); and
				(B)any nonprofit
			 successor entity.
				(3)Pick-Sloan
			 programThe term Pick-Sloan program means the
			 Pick-Sloan Missouri Basin Program (authorized by section 9 of the Act of
			 December 22, 1944; commonly known as the Flood Control Act of
			 1944; 58 Stat. 891, chapter 665).
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)StateThe
			 term State means the State of Montana.
			(6)Water
			 systemThe term Water System means the Dry-Redwater
			 Regional Water Authority System authorized under section 4 for—
				(A)Dawson, Garfield,
			 McCone, Prairie, and Richland Counties of the State; and
				(B)McKenzie County,
			 North Dakota.
				(7)Non-federal
			 distribution systemThe term
			 non-Federal distribution system means the local electric service
			 facility provider.
			(8)Integrated
			 systemThe term integrated system means the
			 transmission system owned by Western Area Power Administration, Basin Electric
			 Power Cooperative and Heartland Consumers Power District and administered by
			 Western Area Power Administration.
			4.Dry-Redwater
			 regional water authority system
			(a)Cooperative
			 Agreement
				(1)In
			 generalThe Secretary shall enter into a cooperative agreement
			 with the Authority to provide Federal assistance for the planning, design, and
			 construction of the Water System.
				(2)RequirementsA
			 cooperative agreement entered into under paragraph (1) shall specify, in a
			 manner that is acceptable to the Secretary and the Authority—
					(A)the
			 responsibilities of each party to the cooperative agreement relating to the
			 Water System, including—
						(i)the
			 final engineering report;
						(ii)an
			 environmental and cultural resource study;
						(iii)engineering and
			 design;
						(iv)construction;
						(v)water conservation
			 measures; and
						(vi)administration of
			 contracts relating to the performance of the activities described in clauses
			 (i) through (v);
						(B)any procedure or
			 requirement relating to—
						(i)the
			 carrying out of each activity described in subparagraph (A); and
						(ii)the
			 approval and acceptance of the design and construction of the Water System;
			 and
						(C)the rights,
			 responsibilities, and liabilities of each party to the cooperative
			 agreement.
					(b)Use of Federal
			 Funds
				(1)Federal
			 share
					(A)In
			 generalThe Federal share of the costs relating to the planning,
			 design, and construction of the Water System shall not exceed 75 percent of the
			 total cost of the Water System.
					(B)LimitationAmounts
			 made available under subparagraph (A) shall not be returnable or reimbursable
			 under the reclamation laws.
					(2)Compliance with
			 cooperative agreementFederal funds made available to carry out
			 this section shall be obligated and expended in accordance with a cooperative
			 agreement entered into by the Secretary under subsection (a).
				(c)ComponentsComponents
			 of the Water System facilities for which Federal funds may be obligated and
			 expended under this section shall include—
				(1)facilities
			 relating to—
					(A)water
			 intake;
					(B)water
			 pumping;
					(C)water treatment;
			 and
					(D)water
			 storage;
					(2)transmission
			 pipelines and pumping stations;
				(3)appurtenant
			 buildings, maintenance equipment, and access roads;
				(4)any
			 interconnection facility that connects a pipeline of the Water System to a
			 pipeline of a public water system;
				(5)distribution,
			 pumping, and storage facilities that—
					(A)serve the needs of
			 citizens who use public water systems;
					(B)are in existence
			 on the date of the enactment of this Act; and
					(C)may be purchased,
			 improved, and repaired in accordance with a cooperative agreement entered into
			 by the Secretary under subsection (a)(1);
					(6)electrical power
			 transmission and distribution facilities required for the operation and
			 maintenance of the Water System;
				(7)any other facility
			 or service required for the development of a rural water distribution system,
			 as determined by the Secretary; and
				(8)any property or
			 property right required for the construction or operation of a facility
			 described in this subsection.
				(d)Service
			 areaThe service area of the Water System shall be—
				(1)the area of
			 Garfield and McCone Counties in the State;
				(2)the area west of
			 the Yellowstone River in Dawson and Richland Counties in the State;
				(3)the area
			 including, and north of, Township 15N in Prairie County in the State;
			 and
				(4)the portion of
			 McKenzie County, North Dakota, that includes all land that is located west of
			 the Yellowstone River in the State of North Dakota.
				(e)Limitation on
			 Availability of Construction FundsThe Secretary shall not
			 obligate funds for construction of the Water System until the date on which the
			 last of the following occurs:
				(1)The Water System
			 complies with each requirement under the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.).
				(2)90 days after the
			 date of receipt by Congress of the final engineering report described in
			 subsection (a)(2)(A)(i) that is approved by the Secretary.
				(3)The Secretary
			 publishes a written finding that the water conservation plan developed pursuant
			 to section 6 contains water conservation measures for the operation of the
			 Water System that are—
					(A)prudent;
					(B)reasonable;
			 and
					(C)economically and
			 financially feasible.
					(f)Limitation on
			 Use of Federal Funds
				(1)In
			 generalAny cost relating to the operation, maintenance, or
			 replacement of the Water System—
					(A)shall not be a
			 Federal responsibility; and
					(B)shall be paid by
			 the Water System.
					(2)Federal
			 fundsThe Secretary shall not obligate or expend Federal funds
			 for the operation, maintenance, or replacement of the Water System.
				(g)Title to the
			 Water SystemTitle to the Water System shall be held by the
			 Authority.
			5.Use of power from
			 Pick-Sloan program
			(a)FindingsCongress
			 finds that McCone and Garfield Counties in the State were designated—
				(1)as impact counties
			 during the period in which the Fort Peck Dam was constructed; and
				(2)to receive impact
			 mitigation benefits in accordance with the Pick-Sloan program.
				(b)Availability of
			 Power
				(1)In
			 generalSubject to paragraph
			 (2), the Administrator shall make available to the Water System a quantity of
			 power required, up to one and one-half megawatt capacity, to meet the pumping
			 and incidental operation requirements of the Water System during the period
			 beginning May 1 and ending on October 31 of each year from the following Water
			 System facilities—
					(A)from the water
			 intake facilities; and
					(B)through all
			 pumping stations, water treatment facilities, reservoirs, storage tanks, and
			 pipelines up to the point of delivery of water by the water supply system to
			 all storage reservoirs and tanks and each entity that distributes water at
			 retail to individual users.
					(2)EligibilityThe
			 Water System shall be eligible to receive power under paragraph (1) if the
			 Water System—
					(A)operates on a
			 not-for-profit basis; and
					(B)is constructed
			 pursuant to a cooperative agreement entered into by the Secretary under section
			 4(a).
					(3)RateThe Administrator shall make available the
			 power described in paragraph (1) at the firm power rate.
				(4)Additional
			 powerIf power, in addition to that made available to the Water
			 System in paragraph (1) is required to meet the pumping requirements of the
			 Dry-Redwater Regional Water Authority, the Administrator may purchase the
			 necessary additional power at the best available rate. The costs of such
			 purchases shall be reimbursed to the Administrator by the Dry-Redwater Regional
			 Water Authority.
				(5)Responsibility
			 for power chargesThe
			 Authority shall be responsible for the payment of the power charge described in
			 paragraph (3) and non-Federal delivery costs described in paragraph 6.
				(6)Transmission
			 arrangementsThe Water System shall be responsible for all
			 non-Federal transmission and distribution system delivery and service
			 arrangements. The Water System shall be responsible for funding any
			 transmission upgrades, if required, to the Integrated System necessary to
			 deliver power to the Water System.
				6.Water
			 conservation plan
			(a)In
			 GeneralThe Authority shall develop a water conservation plan
			 containing—
				(1)a
			 description of water conservation objectives;
				(2)a
			 description of appropriate water conservation measures; and
				(3)a
			 time schedule for carrying out the measures described in paragraph (2) and this
			 Act to meet the water conservation objectives described in paragraph
			 (1).
				(b)Design
			 RequirementThe water conservation plan developed under
			 subsection (a) shall be designed to ensure that users of water provided by the
			 Water System will use the best practical technology and management techniques
			 to conserve water.
			(c)Public
			 ParticipationSection 210(c) of the Reclamation Reform Act of
			 1982 (43 U.S.C. 390jj(c)) shall apply to each activity carried out under this
			 Act.
			7.Authorization of
			 appropriations
			(a)Water
			 SystemThere is authorized to be appropriated to carry out the
			 planning, design, and construction of the Water System a total of $115,116,000
			 for fiscal years 2011 through 2021.
			(b)Cost
			 IndexingThe amount authorized to be appropriated under
			 subsection (a) may be increased or decreased in accordance with ordinary
			 fluctuations in development costs incurred after January 1, 2008, as indicated
			 by any available engineering cost indices applicable to construction activities
			 that are similar to the construction of the Water System.
			
